DETAILED ACTION
	This office action is in response to the amendment filed on May 3, 2021.  In accordance with this amendment, claims 1-3 and 7-11 have been amended.
Claims 1-14 are pending (note that withdrawn claim 15 has been formally canceled by Examiner’s Amendment).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15, which is directed to a Group non-elected without traverse (see election filed December 7, 2020).  Accordingly, claim 15 has been canceled in the attached Examiner’s Amendment to the record. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention (claim 15 is formally canceled herein), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Independent claim 15 (non-elected without traverse on December 7, 2020) must be formally canceled to pass this application to allowance.  This claim may be filed in a timely divisional (DIV) application.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 15 (Canceled).










Allowable Subject Matter
Claims 1-14 are allowed.  Claim 1 is the sole pending independent claim, and has been amended into condition for allowance on May 3, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Egner ‘161; Tong ‘224; Jong ‘749; Nova ‘843) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 on May 3, 2021.  In particular, see the specific formation and shapes of the end cap element outlined by Figs. 3A, 3C, 3D, and 4, and in the context of the specification.  For these reasons, the Examiner is unable to present a prima facie case of obviousness under 35 U.S.C. 103 for sole independent claim 1.  Claims 2-14 are also allowed at least as being dependent from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-10) , filed May 3, 2021, with respect to the claim amendments to independent claim 1 in view of the multiple 35 U.S.C. 102 rejections mailed on February 1, 2021, have been fully considered and are persuasive.  Based on the narrowing amendments of independent claim 1, all prior art rejections mailed on February 1, 2021 have been withdrawn.  Claims 1-14 now serve to create a patentable distinction over the closest prior art. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A:

-Reference A to Harrison is pertinent to similar end shape portions (Fig. 9) for a protection element involving interior optical communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             May 5, 2021